Citation Nr: 9931140	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-40 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a low back disorder and, if so, whether all the evidence both 
old and new warrants a grant of entitlement to service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim seeking entitlement 
to service connection for a low back disorder.  In a 
subsequent Supplemental Statement of the Case, dated June 
1996, the RO concluded that new and material evidence had 
been submitted, but that, after review of the evidence, 
entitlement to service connection for a low back disorder was 
not warranted.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that in a matter such as 
this the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence had been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for a back disorder is addressed below.

The Board further notes that the veteran, in his January 1995 
claim that forms the basis for this appeal, also requested 
service connection for tuberculosis.  The Board finds that 
this is a claim seeking to reopen a previously denied claim 
for entitlement to service connection for tuberculosis.  It 
has not been addressed by the RO and, thus, is referred back 
to the RO for proper action.

Initially, the veteran had requested a hearing in connection 
with this appeal before a Member of the Board at the RO.  In 
March 1999, he was notified at his last known address that a 
hearing was scheduled for April 12, 1999, but he failed to 
report at the appointed time and place.

FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
low back disorder was denied by the RO in a December 1993 
decision.  The reason for the RO's denial, in essence, was 
that no evidence of record indicated that the veteran's back 
disorder was a chronic disability incurred in or related to 
service.  He was informed of this decision in a December 1993 
notification letter, which was resent in February 1994.

2.  The veteran did not indicate disagreement or an intent to 
appeal the RO's December 1993 decision within 1 year of 
notification of the adverse decision.

3.  The veteran requested to reopen his claim for service 
connection for a low back disorder in January 1995.  

4.  The evidence added to the record subsequent to the 
December 1993 RO decision consists of private and VA medical 
records and lay statements by the veteran.

5.  Evidence received since the December 1993 RO decision 
bears directly and substantially on the issue of a 
relationship between the veteran's current back disorder and 
service.

6.  The claims file contains evidence of a current low back 
disorder, of inservice low back pain, and of a plausible 
relationship between the low back disorder and service.


CONCLUSIONS OF LAW

1.  The December 1993 RO decision denying the veteran's claim 
seeking entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.302(a)  (1999).

2.  Additional evidence received since the December 1993 RO 
decision is both new and material; thus, the claim for 
service connection for a low back disorder is reopened and 
must be considered on the basis of all the evidence of 
record, both new and old.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

a.  Background

In this case, the record shows that the RO rendered a rating 
decision pertaining to the issue of service connection for a 
low back disorder in December 1993, denying the veteran's 
claim.  In that decision, the RO held that the record did not 
indicate that the veteran's low back disorder was a chronic 
disability incurred in or related to service.  The veteran 
did not express disagreement with an intent to appeal that 
decision within 1 year of being notified of the adverse 
decision.  Therefore, the December 1993 decision is a final 
decision.  38 C.F.R. § 20.302(a)  (1999).

In January 1995, the veteran sought to reopen his claim for 
service connection for a low back disorder.  The RO, in an 
August 1995 decision, denied the reopening of the veteran's 
claim.  In its June 1996 Supplemental Statement of the Case, 
the RO held that new and material evidence had been 
submitted, but continued its denial of the veteran's claim, 
finding that entitlement to service connection was not 
warranted.


b.  Regulatory provisions

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

It should be noted that the Board may reopen and reconsider 
that claim only if it finds that new and material evidence 
has been presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  
(1999); (West 1991); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

c.  Evidence

i.  Previously-considered evidence

Service medical records indicate that the veteran had no back 
problems at the time of his entry into service, according to 
a November 1971 induction medical examination report.  An 
April 1972 occupational examination report also does not note 
any back problems.  Outpatient records show that the veteran 
complained of low back pain in February 1975.  It was of 2 
weeks duration.  There was no history of trauma.  Physical 
examination revealed no deformities, no tenderness, no pain 
on straight leg raising, and a full range of motion.  
Impression was low back pain secondary to muscle origin.  No 
further complaints of low back pain are shown until 1979.

A March 1979 outpatient record reflects that the veteran had 
back discomfort of 2 weeks duration.  There was no numbness 
or paresthesia and no known trauma.  Straight leg raising was 
positive bilaterally.  There was tenderness to palpitation 
over L5-S1 region.  Assessment was mechanical low back pain.  
The veteran was seen again for this pain in November and 
December 1979.  There was no radiation, paresthesia, or 
weakness.  Physical examination revealed tenderness at left 
sacroiliac joint, positive straight leg raising, and mild 
spasm.  Assessment was low back pain.  A November 1979 
physical therapy report indicates that he strained his back 
and experienced pain and stiffness.  The veteran was placed 
on temporary limited duty for 1 week.  The December 1979 
record indicates that the veteran was "much improved" and 
that his low back pain was "resolving."

An April 1980 separation medical report is negative for any 
low back problems.  The spine was reported as "normal."

Subsequent to service, an August 1980 VA examination report 
reflects that the veteran's musculoskeletal status was 
"normal."  The veteran reported no complaints of any 
symptoms or problems of any kind.  No low back problems were 
noted.

ii.  Newly-submitted evidence

The veteran submitted in November 1995, a September 1980 
private physician's note from Henry T. Clay, MD, wherein he 
indicates that the veteran strained his back in service in 
December 1979 while moving hangar doors.  Dr. Clay states 
that the veteran had low back pain of 3 days duration, with 
radiation of pain into the left hip and left posterior thigh.  
Straight leg raising was positive.  There was some tenderness 
in the low midline.  Lumbosacral X-rays were negative.  
Impression was lumbar strain with an outside chance of it 
being a herniated disc.

Additional private records received in November 1995 included 
private clinical records dated from 1986 through 1995.  A 
November 1986 private emergency treatment record shows that 
the veteran was seen after injuring his back lifting a box.  
There was decreased sensory and motor activity in the right 
lower extremity.  X-rays were negative.  Diagnosis was 
probable lumbar disc disease.

A November 1987 private treatment record shows that the 
veteran was seen for an injury to his low back, sustained 
while lifting a heavy object.  It reflects that he had low 
back pain approximately 1 year prior, but it had resolved.  
There was mild paraspinal muscle tenderness and positive 
straight leg raising.  X-rays were negative, noting bilateral 
sacralization at L5.  Assessment was low back pain.

An October 1989 private emergency treatment report indicates 
that the veteran worked in construction and was admitted with 
an injury to his lower back due to lifting heavy panels.  
Medical history reflects that he had no motor or sensory 
complaints and that he had an X-ray in the past, which was 
negative.  After physical examination, assessment was acute 
low back strain.

An August 1990 treatment report indicates that the veteran 
was seen after injuring his back lifting a heavy box.  He 
reported no radiation of pain, paresthesia, or weakness.  
There was pain to palpation at L5-S1 and positive straight 
leg raising.  Diagnosis was acute lumbosacral strain.

An October 1990 treatment report shows that the veteran again 
injured his back lifting boxes.  He reported a history of 
back problems for 2 years.  There were no radicular symptoms.  
Diagnosis was lumbar sprain.

Another treatment report, dated in December 1990, shows that 
the veteran was seen for a sore low back of 3 days duration, 
without any known trauma.  Pain was within lower right 
quadrant of the back and posterior leg.  Straight leg raising 
was negative.  Sensory was grossly intact.  X-rays revealed 
bilateral sacralization of L5 with no significant disc space; 
some narrowing between the lower L4 and sacralized L5; and 
some narrowing above that level.  Diagnosis was acute sciatic 
lumbar pain.

A December 1990 private outpatient note reflects that the 
veteran had radiating pain down the right leg to the calf.  
There was a history of low back pain for 10 years.  There was 
leg pain and numbness with ambulation.  Impression was lumbar 
strain.

A January 1995 private medical treatment record shows that 
the veteran had an exacerbation of his low back pain.  It 
reflects that his original injury was 2 to 3 years ago.  The 
pain sometimes went down his right leg.  Diagnosis was 
sciatica.

A January 1995 VA medical record also shows treatment for low 
back pain with radiation to the right leg.  The veteran 
reported that he hurt his back in service opening a hangar 
door.

A March 1995 chiropractor application for treatment, 
completed by the veteran, indicates that he had constant pain 
in his lower back that slowly went to his right leg.  He 
indicated that prior treatment consisted of muscle relaxants, 
anti-inflammatories, steroids, and physical therapy.  The 
pain began in November 1994, incurred while the veteran was 
coughing very hard.  He indicated that he also hurt his back 
in 1991 and during service in 1978, but that the pain in 
service never involved his leg.

Private outpatient records from Walter Treadwell, MD, are 
dated in February and March 1995.  They show that the veteran 
had low back pain for many years, with an exacerbation of it 
in November 1994 involving radiation to the left hip.  He 
originally hurt his back in 1980 in service.  He reported 
persistent right-sided hip, thigh, and calf pain.  Physical 
examination was unremarkable; the veteran denied any pain at 
that time.  A February 1995 magnetic resonance imaging (MRI) 
report revealed degenerative disc disease with disc bulging 
at L4-L5 and L5-S1.  Impression was right-sided sciatica, 
probably related to a herniated nucleus pulposus.

An October 1995 letter from a private chiropractor, Dr. Ray 
Brant, reflects that the veteran was being treated for lumbar 
disc syndrome, lumbar neuritis, and lumbar myofascitis.


d.  Analysis

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the evidence of record submitted since the RO's December 1993 
decision is "new" in that it was not before the RO at the 
time of its original denial.  However, the "new" evidence 
must also be "material" to satisfy the Manio test.  This 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1999); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  In December 1993, the RO concluded that there was no 
evidence that the veteran's low back disorder was a chronic 
disability related to service.  Thus, in the present matter, 
the additional evidence will be considered "material," if 
it suggests a chronic disability or a disability related to 
service.  See 38 C.F.R. § 3.303  (1999).  To that end, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the newly-submitted medical records show fairly regular 
treatment for low back problems since the veteran's discharge 
from service, including one record dated only 3 months after 
his separation.  This evidence is relevant to the issue of a 
chronic low back disability.

In light of the above, the veteran's claim of entitlement to 
service connection for a low back disorder is reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence. 


II.  Service connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the veteran's claim 
for service connection for a low back disorder is well 
grounded.  It finds that the claims file contains evidence of 
a current low back disorder, namely lumbar disc disease with 
neuritis, as evidenced by the October 1995 private 
chiropractor's letter.  It also contains evidence of 
treatment in service for low back pain, as indicated in the 
service medical records.  Finally, the claims file contains 
private and VA medical records dated from 1980 to 1995, 
suggesting that the veteran may have a chronic back problem 
related to an inservice injury.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to service connection 
for a low back disorder.


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for a low back disorder and 
the claim is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Allday v. Brown, 
7 Vet. App. 517, 526  (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138  (1993) (The duty to assist includes providing 
the veteran a thorough and contemporaneous medical 
examination when needed).  When the medical evidence is 
inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that a VA examination is 
necessary for two reasons.  First, the most recent medical 
evidence is dated in 1995, approximately 4 years ago, and may 
not be indicative of the current status of the veteran's low 
back disorder.  Second, and more importantly, the Board finds 
that a medical opinion as to the etiology of his current low 
back disorder is needed.  This claim represents a complex 
case involving treatment in service for undiagnosed low back 
pain and a recent diagnosis of lumbar disc disease, with 
several low back injuries in between.  The Board is not able 
to determine if there is any etiological relationship between 
the current pathology and the inservice symptoms; that 
requires a medical opinion by a medical professional.  The 
Board is not competent to render medical opinions.

In light of the above, the Board finds that an orthopedic 
examination is needed in order to provide a record upon which 
a fair, equitable, and procedurally correct decision on the 
veteran's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

The Board also finds that the veteran claimed to have had 
hernia surgery at the VA Medical Center in Washington, D.C., 
in 1991.  Those records may be pertinent to this claim and, 
thus, an attempt should be made by the RO to obtain them.  
See Culver v. Derwinski, 3 Vet. App. 292 (1992) (The VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain 
medical records pertaining to the 
veteran, with specific reference to a 
hernia repair on or about 1991, from the 
VA Medical Center in Washington, D.C.  
Copies of all obtained records should be 
made part of the claims folder.

2.  The veteran should be scheduled for 
VA examination by an orthopedist.  The RO 
should notify the veteran of the time, 
place, and date of said examination, and 
make part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  Review of service 
medical records and private and VA 
treatment records from 1980 to 1995 is 
vital.

The purpose of the examination is:  (1) 
to determine the current nature of the 
veteran's low back disorder, including 
whether it involves lumbosacral strain, 
degenerative disc disease, and/or other 
pathology; and, (2) to render a medical 
opinion as to whether any current low 
back pathology is more likely than not 
related to the veteran's treatment for 
low back pain in service, including 
whether or not his current low back 
disorder and inservice low back disorder 
are manifestations of a single chronic 
condition, or, alternatively, whether the 
current pathology represents a separate, 
unrelated disorder.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should undertake a 
de novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for a 
low back disorder.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

